Name: Commission Regulation (EEC) No 3157/81 of 4 November 1981 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 11 . 81 Official Journal of the European Communities No L 315/9 COMMISSION REGULATION (EEC) No 3157/81 of 4 November 1981 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 6 November 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 November 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . No L 315/ 10 Official Journal of the European Communities 5 . 11 . 81 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 I 07.01-15 i 07.01 All New potatoes 774 148-39 46-24 115-99 12-99 24 439 51-17 11-26 1.2 07.01-31 I 07.01-33 I 07.01 D I Cabbage lettuce 3 261 624-61 194-65 488-26 . 54-71 102 874 215-42 47-39 1.3 07.01-451 07.01-47 I 07.01 F II Beans of the species Phaseolus 2 952 566-39 176-18 442-18 49-68 93 585 193-96 42-31 1.4 ex 07.01-54 ex 07.01 G II Carrots 678 130-04 40-52 101-65 11-39 21 419 44-85 9-86 1.5 ex 07.01-59 ex 07.01 G IV Radishes 2 382 456-29 142-19 356-68 39-96 75 152 157-37 34-62 1.6 07.01-63 ex 07.01 H Onions (other than sets) 315 60-58 18-84 47-30 5-31 10 010 20-74 4-52 1.7 07.01-67 ex 07.01 H Garlic 6 898 1 317-66 410-71 1 027-97 115-53 217 431 452-62 99-84 1.8 07.01-71 07.01 K Asparagus 15 039 2 884-99 897-39 2 252-34 253-08 476 687 988-01 215-55 1.9 07.01-73 07.01 L Artichokes 1 766 338-85 105-40 264-54 29-72 55 989 116-04 25-31 1.10 07.01-75 1 07.01-77 f 07.01 M Tomatoes 886 169-97 52-87 132-70 14-91 28 085 58-21 12-70 1.11 07.01-81 1 07.01-82 j 07.01 P I Cucumbers 2 220 426-03 132-52 332-61 37-37 70 393 145-90 31-83 1.12 07.01-93 07.01 S Sweet peppers 1 161 222-85 69-32 173-98 19-54 36 822 76-31 16-65 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 1 871 359-08 ' 111-69 280-34 31-50 59 331 122-97 26-82 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 991 190-26 59-18 148-54 16-69 31 437 65-15 14-21 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 327 254-22 79-22 198-72 22-26 41 870 87-68 19-29 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 498 287-49 89-42 224-45 25-22 47 502 98-45 21-48 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 494 94-65 29-49 73-99 8-29 15 590 32-64 7-18 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 6 091 1 168-55 363-48 912-30 102-51 193 080 400-18 87-31 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 8 703 1 669-62 519-34 1 303-49 146-46 275 871 571-78 124-74 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1 970 377-48 117-63 295-08 33-06 62 172 130-19 28-64 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines, Navelates , Salustianas, Vernas , Valencia lates , Maltese , Shamoutis , Ovalis, Trovita and Hamlins 1 801 345-48 107-46 269-72 30-30 57 084 118-31 25-81 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 435 275-38 85-66 214-99 24-15 45 501 94-31 20-57 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines , wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 361 261-22 81-25 203-94 22-91 43 161 89-46 19-51 2.6.2 08.02-31  Mandarins and Wilkings 1 236 236-80 73-79 185-10 20-74 39 001 81-67 17-96 2.6.3 08.02-32  Clementines 2 742 526-16 1 63-66 410-78 46-15 86 938 18019 39-31 2.6.4 08.02-34 1 08.02-37 f  Tangerines and others 3 444 660-83 205-55 515-91 57-97 109 188 226-31 49-37 5 . 11 . 81 Official Journal of the European Communities No L 315/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 2 573 493-72 153-57 385-45 43-31 81 578 169-08 36-88 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 839 352-81 109-74 275-44 30-95 58 295 120-82 26-36 2.8.2 ex 08.02-70  pink 2 430 466 16 145-00 363-93 40-89 77 023 159-64 34-83 2.9 08.04-11 08.04-19 08.04 A I Table grapes 1 860 356-96 1 1 1 -03 278-68 31-31 58 980 122-24 26-67 08.04-23 2.10 08.06-13 08.06-15 08.06 All Apples 1 398 268-25 83-44 209-42 23-53 44 322 91-86 20-04 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 1 053 202-18 62-89 157-84 17-73 33 406 69-24 15-10 08.06-38 2.12 08.07-10 08.07 A Apricots 1 794 343-72 107-11 268-69 30-10 56 612 118-55 26-08 2.13 ex 08.07-32 ex 08.07 B Peaches 8 141 1 559-34 485-94 1 218-94 136-58 256 823 537-80 118-32 2.14 ex 08.07-32 ex 08.07 B Nectarines 5 060 970-78 301-97 757-90 85-16 160 403 332-46 72-53 2.15 08.07-51 1 Cherries 3 482 666-92 207-8308.07-55 f 08.07 C 521-33 58-41 109 842 230-01 50-60 2.16 08.07-71 I 1 49908.07-75 I 08.07 D Plums 287-59 89-45 224-52 25-22 47 518 98-49 21-48 2.17 08.08-11 I 08.08-15 I 08.08 A Strawberries 15 735 3 018-45 938-91 2 356-53 264-79 498 738 1 033-71 225-52 2.18 08.09-11 ex 08.09 Water melons 304 58-38 18-16 45-57 512 9 646 19-99 4-36 2.19 08.09-19 ex 08.09 Melons (other than water melons) 1 709 327-88 101-98 255-98 28-76 54 175 112-28 24-49 2.20 ex 08.09-90 ex 08.09 Kiwis 9 259 1 776-14 552-48 1 386-65 155-81 293 472 608-26 132-70